Citation Nr: 0801307	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-35 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974 and from May 1975 to July 1978.  Service in 
Vietnam is evidenced in the record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

Procedural history

The December 2002 rating decision denied the veteran's July 
2002 claim of entitlement to service connection for a low 
back condition.  
The veteran disagreed and filed a timely substantive appeal.  

The veteran and his representative presented testimony at a 
hearing at the RO before the undersigned Veterans Law Judge 
in September 2006.  A transcript of that hearing has been 
associated with the veteran's claims folder.

In December 2006, the Board remanded this claim to the VA 
Appeals management Center (AMC) for further evidentiary 
development.  That has been accomplished, and the claim is 
again before the Board.


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably 
demonstrates that the veteran's back disability, currently 
diagnosed as L5-6 spondylolisthesis, pre-existed his active 
duty military service.

2.  The evidence of record clearly and unmistakably 
demonstrates that the veteran's pre-existing back disability 
was not aggravated during active duty



CONCLUSION OF LAW

Entitlement to service connection for a back disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his currently diagnosed 
back condition was caused or aggravated by his military 
service.

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

As noted in the Introduction, the Board remanded this issue 
in December 2006 for further evidentiary development.  
Specifically, the Board's remand required VA to arrange for 
the veteran's VA claims folder to be reviewed by an 
appropriate physician and, if necessary, for the veteran to 
be examined.  Several specific questions were to be addressed 
by the examiner, including the diagnosis of the veteran's 
current back disability, whether a back disability existed 
prior to the veteran's first period of active duty and if so, 
whether the disability was a congenital defect, what 
relationship there was between the veteran's military service 
and his disability, and what relationship, if any, there was 
between a 1985 accident and the veteran's back disability.  
After the review and any necessary diagnostic testing or 
examination, the physician was to provide an opinion whether 
it is as likely as not that any current sinus disability is 
related to the veteran's military service.  The agency of 
jurisdiction was then to readjudicate the claim.

The record contains an April 2007 VA medical examination 
report, which indicates the veteran's VA claims folder was 
reviewed and that the veteran underwent a physical 
examination.  The examiner also provided an opinion as to 
each of the questions presented in the remand.  This opinion 
will be discussed further in the Board's analysis below.  

In an August 2007 supplemental statement of the case (SSOC), 
the AMC readjudicated the claim. 

Based on this record, the Board finds that VA has complied 
with the instructions provided in the remand.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of VA's obligations in letters dated 
August 2002 and January 2007.  In both letters, the veteran 
was informed that to establish entitlement to service 
connection, the evidence must show: 

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See the August 2001 and January 2007 VCAA letters at page 5.

The letter informed the veteran of the typical kinds of 
evidence that could be used to support the claim, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was also informed in both letters that VA would 
provide a medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The January 2007 letter told the veteran that if he had 
any additional information or evidence to send it to VA 
or tell them about it.  In essence, the veteran was 
asked to "give us everything you've got", in compliance 
with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

The veteran's hearing testimony and written statements make 
it clear that he is aware of his obligations to support his 
claim with evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board observes that the veteran was specifically informed 
of Dingess v. Nicholson in letters dated in March 2006 and 
January 2007.
  
In this case, elements (1) and (2), veteran status and 
current disabilities, are not at issue.  Moreover, elements 
(4) and (5), degree of disability and effective date, were 
rendered moot via the RO's denial of service connection.  In 
other words, any deficiency of advisement as to those two 
elements was meaningless, because a disability rating and 
effective date were not assigned in the absence of service 
connection.  The veteran's claim of entitlement to service 
connection was denied based on element (3), a connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

Because the Board is denying the veteran's service connection 
claim, elements (4) and (5) remain moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records.  
The veteran has been accorded several VA medical 
examinations, the most recent occurring in April 2007 in 
compliance with the Board's remand instructions.  

Importantly, the veteran indicated in an August 2007 
statements that he had no further evidence or information to 
submit in support of his claim.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ in September 2006, and 
presented evidence in support of his claim.  

Accordingly, the Board will proceed to a decision on the 
merits.  



Relevant Law and Regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 
38 C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2007).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) [noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306- 
07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).



Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2007); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.

VA's General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Factual background

As was noted in the Introduction, the veteran served in two 
periods of active duty, the first between 1971 and 1974 and 
the second between 1975 and 1978. 
The veteran's service medical records do not contain any 
indication that during the first period of active duty he 
complained of or was treated for any back condition. Indeed, 
on six separate occasions between induction and discharge 
during the first period of active duty, the veteran reported 
that he had no recurrent back pain.

Between the veteran's two periods of active duty, he sought 
employment at a Pepsi-Cola franchise, and he was required to 
undergo a physical examination that included an x-ray of the 
lower back. The veteran states that he was refused employment 
because of a back condition detected by the x- rays. The 
veteran has sought to obtain records from the Pepsi-Cola 
franchise, but has learned that the records likely no longer 
exist.

The veteran's service medical records indicate that upon 
enlistment for the second period of active duty in 1975, the 
veteran reported no recurrent back problems. Later during the 
second period of active duty, the veteran complained of and 
was treated for back pain.  In May 1976, he was diagnosed 
with slight dextrorotoscoliosis centered on vertebrae T-12, 
and underwent two physical therapy treatments before ceasing 
physical therapy.  In January 1977, the veteran was treated 
with heat for back pain. In March 1977, the veteran 
complained of mid-back pain caused by sneezing.  In May 1977, 
the veteran complained of back pain. A June 1977 Flight 
Surgeon's note indicates that the veteran complained of back 
pain. 

In a July 1978 report of medical history which was completed 
in connection with his separation form active duty, the 
veteran did not indicate he was experiencing any back pain, 
and physical examination was negative.

A December 18, 1985 emergency room record indicates that the 
veteran suffered fractures of the sacrum as a result of a 
fall of "allegedly approximately 50 feet while working on 
the job site today."  The treating physician, Dr. J.R., 
noted x-rays of the veteran's spine indicated "there was 
pre-existing spondylolysis and sponeylolisthesis (sic) L5-
S1."  

In a May 2001 opinion, Dr. J.O. noted that the veteran was 
injured in a 1985 accident [i.e., after service], including a 
fracture of the coccyx.  In a February 2002 opinion, Dr. J.O. 
noted that the veteran's spondylolisthesis with an isthmic 
defect in the pars interarticularis and with a forward slip 
of the L5 and S1 "has been there since he [the veteran] was a 
teenager or pre-teenager."  Dr. J.O. further opined that, 
after review of approximately the veteran's service medical 
records, the veteran's military service "increased his back 
pain."  Dr. J.O. concluded, without explaining the basis for 
his conclusion, that the veteran's "time in the military is 
an aggravation of a pre-existing spondylolisthesis and has 
caused him to have back pain ever since."

In its December 2006 remand, the Board recapitulated the 
state of the record as follows:

. . . this case presents a complex medical picture, with 
medical evidence indicating, or at least suggesting, the 
presence of a back disorder, possibly congenital in 
nature, prior to the veteran's first period of 
enlistment; back problems during the second period of 
enlistment, although the back was evidently causing the 
veteran no problems at the time of his separation in 
1978; and a significant post- service injury in 1985.

There are several unanswered questions. It appears from 
some of the medical evidence that there may exist a 
congenital defect, although this is not clear from the 
record. There is also the matter of aggravation of a 
pre-existing disability alluded to by Dr. J.O., also not 
clear in the record. Finally, there is the matter of 
what appears to be a serious injury in a 1985 accident, 
but there are no records pertaining to that event. The 
impact, if any, of the injuries suffered in the accident 
on the veteran's present condition is undetermined. The 
answers to those questions are crucial to the Board's 
analysis of the claim and the answers must be offered by 
an appropriately qualified medical practitioner.

The veteran subsequently reported for a VA medical 
examination in April 2007.  The VA examiner's findings will 
be discussed in detail below.

Analysis

The veteran seeks service connection for a back disability.  
It is uncontroverted that such a disability currently exists.  
The veteran generally contends that his back disability was 
incurred in or aggravated during his active duty military 
service.  

The agency of original jurisdiction in essence has denied the 
veteran's claim on the basis that a congenital back 
disability pre-existed military service and was not 
aggravated therein; and that the veteran's currently 
diagnosed back disability was due to the post-service 
accident in 1985. 

The Board again notes VAOPGCPREC 3-2003, which states: "The 
plain language of this statute [38 U.S.C. § 1111] provides 
that the presumption of soundness of this statute provides 
that the presumption of soundness is rebutted only if clear 
and unmistakable evidence establishes both that (1) the 
condition existed prior to service and (2) the condition was 
not aggravated by service."  

The Board must therefore initially determine whether, under 
38 U.S.C.A. § 1111, the presumption of soundness is rebutted 
by clear and unmistakable evidence that a disease or injury 
existed prior to service.  If the presumption of soundness is 
rebutted, the Board must then address the matter of whether 
the presumption of aggravation has been rebutted by clear and 
unmistakable evidence.

Presumption of soundness

As noted above, the veteran's service medical records show 
that no back condition was diagnosed at the time of the 
veteran's entrance into his first period of active duty, nor 
is there any record that the veteran complained of or was 
treated for a back disability of any kind during his first 
period of active duty.  Indeed, on six separate occasions 
between induction and discharge during the first period of 
active duty, the veteran reported that he had no recurrent 
back pain.  Importantly, the veteran's induction physical 
does not indicate any back condition or defect was present 
upon the veteran's enlistment.  Thus, the veteran relies on 
this evidence to contend that the statutory presumption of 
soundness has not been rebutted.

For reasons expressed immediately below, the Board finds that 
the evidence of record clearly and unmistakably establishes 
that the had a congenital or developmental disability which 
pre-existed his military service.  The Board's conclusion is 
based on uncontroverted medical opinion evidence.

A February 2004 letter from Dr. J.O. includes his "opinion 
that the type of problem [spondylolisthesis with an isthmic 
defect in the pars interarticularis and with a forward slip 
of the L5 and S1] that has been there since he was a teenager 
or pre-teenager."  

Moreover, the April 2007 examiner opined that the condition 
Dr. J.O. identified, and the conclusion that Dr. J.O. made 
regarding pre-existence of the condition, could be explained 
by a congenital defect that remained undetected during the 
veteran's active duty service.  

After review of all the evidence of record, the Board finds 
that the competent medical evidence of record clearly and 
unmistakably demonstrates that the veteran's back injury pre-
existed his active duty service.  The medical opinions of 
record all opine that the veteran had a back disorder which 
existed prior to his first period of active duty.  There is 
no competent medical evidence to the contrary.  Thus, the 
presumption of soundness on enlistment has been rebutted.  
The Board will move on to a discussion of aggravation.

Aggravation

Once it has been determined that the veteran's claimed 
disability pre-existed service, a determination must be made 
whether the claimed disability was aggravated during active 
duty.

The veteran's service medical records indicate that at times 
during his second period of active duty, on occasion he 
complained of and was treated for back pain.  There is one 
assessment of dextroscoliosis, but aside from that no 
diagnosis was made.  In a July 1978 report of medical history 
which was completed in connection with his separation form 
active duty, the veteran did not indicate he was experiencing 
any back pain.  There is no post-service indication of back 
problems until the 50 foot fall in 1985 with resulting 
fracture of the back.

With respect to the crucial question as to whether the 
veteran's pre-existing congenital back disorder was 
aggravated during service, the April 2007 VA examiner 
reviewed the entire record and made the following 
determination:

To the best determination this examiner can make, 
the veteran's two periods of active duty did not 
have a significant impact on the underlying spine 
disorder. . . . During the veteran's second period 
of active duty, 1975 to 1978, service medical 
records indicate the veteran had a medical 
evaluation for back pain which was transient, 
involving mid back as well as low back in 1976-1977 
(May 1976, January 1977, March 1977, June 1977).  
He conveyed no complaint of back pain on military 
separation in July, 1978. . . . From 1978 to 1985, 
the veteran reportedly did not require medical 
treatment for low back pain.  Had the second period 
of military service activities significantly 
aggravated the back condition, it is this 
examiner's opinion, he would have likely required 
medical treatment during this interval.

In support of his contention that he aggravated his back 
during service, the veteran submitted the February 2004 
opinion of Dr. J.O.:

It is . . . my opinion that being in the military 
for several years certainly increased his back pain 
and it has gradually gotten worse over the years.  
Therefore, I think his time in the military is an 
aggravation of a pre-existing spondylolisthesis and 
has caused him to have back pain ever since.

However, Dr. J.O had previously stated in a May 2001 opinion 
that:

He had an accident in 1985 at which time he broke 
his femur and had multiple other injuries including 
a fractured skull, coccyx fracture and a fracture 
above his right knee.  Since that time his back has 
become progressively more uncomfortable.  Now he's 
having a hard time doing much work because of his 
continued back pain.  [Emphasis added].

In its assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

In this case, the Board observes that the VA examiner 
reviewed the veteran's service medical records from both 
periods of service, reviewed the veteran's VA claims folder 
and examined the veteran, and explained in his opinion how 
the evidence supported his conclusion that the veteran's 
military service had no impact on his current back 
disability.  

There is no evidence of record that in arriving at his 
February 2004 opinion Dr. J.O. reviewed either the veteran's 
service medical records or his VA claims folder. Dr. J.O.'s 
opinion is conclusory without detail from which the Board can 
assess how Dr. J.O. reached his conclusion.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"]; see also Elkins v. Brown, 5 Vet. App. 
474, 478 [rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis].  

Moreover, and significantly in the Board's estimation, Dr. 
J.O.'s February 2004 opinion is at odds with his opinion of 
May 2001.  In May 2001, Dr. J.O. did not mention the 
veteran's military service but instead clearly indicated that 
the 1985 fall was the source of the veteran's current back 
disability.  Indeed, in May 2001 Dr. J.O. stated that "since 
that time [the 1985 accident] his back has become 
progressively more uncomfortable."  Curiously, in the 
February 2004 letter, Dr. J.O. does not address the 1985 
accident, which caused a fractured back, but merely stated in 
a conclusory manner that the veteran's back condition was 
aggravated during service.  This inconsistency fatally 
undermines the probative value of Dr. J.O.'s February 2004 
opinion.

The Board further notes that a review of the veteran's 
medical history unmistakably shows that the 1985 industrial 
accident was the source of the veteran's current back 
disability.  Prior to that time, as pointed out by the VA 
examiner, aside from vague complaints of back pain in 
service, the veteran had been asymptomatic.  After that time, 
the veteran has had significant back disability.  Indeed, Dr. 
T.W. stated in an April 2001 medical record that the onset of 
the veteran's back disability was December 1985 when the 
veteran suffered a "serious injury" which resulted in 
numerous injuries.

In short, the Board finds that the medical evidence in favor 
of the veteran's claim, Dr. J.O.'s February 2004 opinion, is 
overwhelmingly outweighed by the other competent medical 
evidence of record, including his previous statement in May 
2001.

In short, although recognizing the sporadic complaints of 
back pain during the veteran's second period of service, the 
Board finds that the competent medical evidence of record 
does not demonstrate that aggravation took place.  See Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability].  Rather, the evidence clearly and unmistakably 
shows that the veteran's back defect was not aggravated 
during service.

For those reasons, the Board finds that the veteran's pre-
existing back condition was not aggravated during active 
duty, and that entitlement to service connection for his 
claimed back disorder is not warranted.


ORDER

Entitlement to service connection for a back disability, to 
include L5-6 spondylolisthesis, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


